

116 HRES 1227 IH: Recognizing and honoring Dawn Wooten and the integral role that whistleblowers play in holding accountable those that endanger members of the public and violate this Nation’s laws, often at great personal expense and risk.
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1227IN THE HOUSE OF REPRESENTATIVESNovember 18, 2020Ms. Wilson of Florida (for herself, Ms. Norton, Mrs. Hayes, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing and honoring Dawn Wooten and the integral role that whistleblowers play in holding accountable those that endanger members of the public and violate this Nation’s laws, often at great personal expense and risk.Whereas more than 20 whistleblower statutes protect employees from retaliation for reporting violations of various laws related to public health and safety;Whereas whistleblowers put their careers and livelihood, as well as that of their families, at risk to alert authorities and the American public of grave abuses;Whereas, on September 14, 2020, a coalition of organizations filed a whistleblower complaint on behalf of Dawn Wooten, a nurse working at the Irwin County Detention Center in Georgia, alleging mistreatment of detained migrant women under United States Immigration and Customs Enforcement custody, including medical neglect and a high rate of unnecessary hysterectomies without informed consent;Whereas Dawn Wooten has been a practicing nurse for more than 10 years, 3 of which she was employed at the Irwin County Detention Center;Whereas Dawn Wooten contends that she was demoted and reprimanded when she spoke out about abusive practices;Whereas the practices described in Dawn Wooten’s account, including the sterilization of migrant women without consent, constitute grave human rights violations; andWhereas Dawn Wooten’s allegations have been corroborated by other members of the Irwin County Detention Center medical staff, and one former detainee has come forward to share that she underwent an invasive surgery without her consent while being held at the facility: Now, therefore, be itThat the House of Representatives—(1)recognizes the integral role that whistleblowers play in holding accountable those that endanger members of the public and violate this Nation’s laws, often at great personal expense and risk;(2)honors Dawn Wooten for her courage in alerting the American public to the reported abuses that took place at the Irwin County Detention Center in Georgia; and(3)encourages all people of the United States to follow Dawn Wooten’s example of bringing light to violations that endanger vulnerable populations, such as detained migrants.